     Case 2:20-cv-00854-JAM-DB Document 17 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL L. OVERTON,                              No. 2:20-cv-0854 DB P
12                        Plaintiff,
13            v.                                          ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14       CALIFORNIA HEALTH CARE
         FACILITY,
15
                          Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff alleges large sums of money are owed to him. By order dated May 5,

19   2020, plaintiff was ordered to pay the filing fee or submit an application to proceed in forma

20   pauperis. (ECF No. 8.) Plaintiff did not pay the filing fee or submit a motion to proceed in forma

21   pauperis. By order dated October 13, 2020, plaintiff was again ordered to pay the filing fee or

22   submit a properly completed in forma pauperis application. (ECF No. 12.) Plaintiff was given

23   thirty days leave to do so and warned that failure to comply with the court’s order would result in

24   a recommendation that this action be dismissed. Those thirty days have passed, and plaintiff has

25   not filed1 a motion to proceed in forma pauperis or paid the filing fee. Accordingly, the

26   1
       Plaintiff has not submitted any filings related to the filing fee or an in forma pauperis
27   application. However, plaintiff has submitted two filings containing inmate grievance forms
     regarding a missing canteen purchase (ECF No. 13) and his request for a parole hearing date
28   (ECF No. 14).
                                                          1
      Case 2:20-cv-00854-JAM-DB Document 17 Filed 12/10/20 Page 2 of 2


 1   undersigned will recommend that this action be dismissed for failure to prosecute and failure to

 2   comply with court orders.

 3            For the reasons set forth above, the Clerk of the Court is ORDERED to randomly assign

 4   this action to a district judge.

 5            IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

 6   Local Rule 110; Fed. R. Civ. P. 41(b).

 7            These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 9   after being served with these findings and recommendations, plaintiff may file written objections

10   with the court and serve a copy on all parties. Such a document should be captioned “Objections

11   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

12   objections within the specified time may waive the right to appeal the District Court’s order.

13   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

14   Dated: December 9, 2020

15

16

17

18

19

20
21

22   DB:12
     DB:1/Orders/Prisoner/Civil.Rights/over0854.f&r.dism
23

24

25

26
27

28
                                                           2
